DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to amendment filed 10/14/2021.
 	
Claims 1-20 are presented for examination. Claims 1, 8, and 15 are independent Claims. 

Specification


2.         The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate).  Correction is required.





Information Disclosure Statement



3.        The Applicant’s Information Disclosure Statements filed (10/25/2021 and 01/19/2022) have been received, entered into the record, and considered. 

Drawings



4.	The drawings filed 10/14/2021 are accepted by the examiner.


Double Patenting


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of US Patent No. 11172038 B2.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-17 of US Patent No. 11172038 B2 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US  11172038
1. A method comprising: 

receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account; 

in response to receiving the request: identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements comprising one or more of a file and a folder; 


determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the one or more of the file and the folder; and 

generating for display, by the client application, the first plurality of organizational elements with a numerical representation that indicates the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements.
1. A method comprising: 

receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account; 

in response to receiving the request: identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements, the second plurality of organizational elements comprising at least one of a file and a folder; 


determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the at least one of the file and the folder; 

generating for display, by the client application, the first plurality of organizational elements with a numerical representation that is based on the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements; and generating for display, by the client application, an activity feed indicating interaction information of the users relating to content items corresponding to the first plurality of organization elements.


As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of US Patent No. 10270871 B2.

           Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-17 of US Patent No. 10270871 B2 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Current Application
US  10270871

1. A method comprising: 

receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account; 






in response to receiving the request: identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements comprising one or more of a file and a folder; 



determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the one or more of the file and the folder; and 



generating for display, by the client application, the first plurality of organizational elements with a numerical representation that indicates the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements.
1. A method comprising: 
receiving, by a client application at a first device, presence information identifying a first content item stored on the first device and a user's presence with respect to the first content item on a second device, wherein the first content item comprises a folder associated with one or more sub-folders; 
displaying, by the client application of the first device, an interface including an organization of content items including the first content item and indicating the user's presence with respect to the first content item, the client application providing navigation among the organization of content items; 

determining, for each of a plurality of shared folders of the organization of content items, a corresponding total number of users concurrently accessing one of the shared folder, a sub-folder within the shared folder, or a file within the shared folder; and 

modifying, by the first device, the interface to include a numerical representation for each shared folder, the numerical representation based on the determined total number of users corresponding to the shared folder.


As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



Claim Rejections - 35 USC § 103

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


a.	Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsugi (US 20100198874 A1) in view of Ganesh et al. (US 9773010 B1).

The references were cited by Applicant in the IDS filed 10/25/2021.

As to Claim 1:
Futatsugi teaches a method (the Abstract) comprising: 
receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account([0041]-[0044]); 

in response to receiving the request: identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements comprising one or more of a file and a folder (the Abstract, [0044], [0048- 0050], and [0057-0062]); and

determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the one or more of the file and the folder ([0045], [0062-0067], [0079]; and [0085]).

Futatsugi, however, does not specifically teach the following:

Ganesh teaches generating for display, by the client application, the first plurality of organizational elements with a numerical representation that indicates the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements (Col. 11, line 22-Col. 12, line 52).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futatsugi with Ganesh because it would have provided the enhanced capability for identifying a number of files operations that have accessed files of a network file system.
As to Claim 2:
Futatsugi teaches generating for display, by the client application, an identity representation in connection with the organizational element, the identity representation identifying a user that is presently accessing at least one of the second plurality of organizational elements  ([0045], [0048], and [0049]).As to Claim 3:
Futatsugi teaches the organizational element is a folder (the Abstract, [0009], and [0041-0046]), and wherein the second plurality of organizational elements comprise contents of the folder ([0009], [0010], and [0015-0017]).


As to Claims 8-10:
Refer to the discussion of Claims 1-3 above, respectively, for rejections. Claim 8-10 are the same as Claims 1-3, except Claims 8-10 are system Claims and Claims 1-3 are method Claims.

As to Claims 15-17:
Refer to the discussion of Claims 1-3 above, respectively, for rejections. Claim 15-17 are the same as Claims 1-3, except Claims 15-17 are system Claims and Claims 1-3 are method Claims.


b.	Claims 4-7, 11-14, and  18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsugi  in view of Ganesh et al. and further in view of Kent et al. (US 20070168490 A1).

The reference was cited by Applicant in the IDS filed 10/25/2021.

As to Claim 4:
The combination of Futatsugi and Ganesh does not teach the following:

Kent teaches the organizational element is a selectable icon ([0029] and [0050]-[0052]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Ganesh because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.

As to Claim 5:
The combination of Futatsugi and Ganesh does not teach the following:

Kent teaches generating for display a chat message relating to the organizational element ([0022] and [0025]- [0029]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Ganesh because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.
As to Claim 6:
The combination of Futatsugi and Ganesh does not teach the following:

Kent teaches generating for display a message relating to at least one of the second plurality of organizational elements ([0022] and [0025]- [0029]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Ganesh because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.

As to Claim 7:
The combination of Futatsugi and Ganesh does not teach the following:

Kent teaches generating for display an indication, for a given folder, of whether the given folder is a shared folder ([0029] and [0030]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Ganesh because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.

As to Claims 11-14:
Refer to the discussion of Claims 4-7 above, respectively, for rejections.

As to Claims 18-20:
Refer to the discussion of Claims 4-6 above, respectively, for rejections.


Contact information

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA PADMANABHAN can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176